SHORTESS, J.
William M. Lacroix appealed the judgment of the trial court granting his ex-wife, Anita Lacroix, weekend visitation with their three sons supervised by Mrs. Lacroix’s sister. He contended that the Post-Separation Family Violence Relief Act, Louisiana Revised Statutes 9:361 through 369, was applicable, that Mrs. Lacroix had sexually abused her sons, and that the Act prohibited visitation supervised by a relative in the ease of sexual abuse. Because we were unable to determine whether the trial court, in rendering its decision, ascertained that the mother had sexually abused her sons, we remanded this matter to the district court for an express finding of whether there was clear and convincing evidence of sexual abuse by Mrs. Lacroix.
On remand, the trial court found the alleged sexual abuse of the boys by their mother was not proved by clear and convincing evidence. To the contrary, the court found there was a high probability these allegations were the product of coaching by Mr. Lacroix. In light of these findings, we find no merit in Mr. Lacroix’s assignments of error and affirm the judgment of the trial court at Mr. Lacroix’s cost.
AFFIRMED.